     Case 2:19-cv-00434-TLN-DMC Document 61 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JOSE ABEL GARCIA,                                    Case No. 2:19-CV-0434-TLN-DMC-P
12
                                           Plaintiff, ORDER
13
                    v.
14

15   HLA WIN, et al.,
16                                      Defendants.
17

18         Good cause appearing, Defendants’ fourth motion to modify the discovery and scheduling

19   is granted. Defendants shall file their dispositive motion on or before September 17, 2021. All

20   discovery deadlines are already closed, and shall remain closed.

21         IT IS SO ORDERED.

22   Dated: July 26, 2021
                                                          ____________________________________
23                                                        DENNIS M. COTA
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26

27

28
                                                      1
                                                               [Proposed] Order (2:19-CV-0434-TLN-DMC-P)
     Case 2:19-cv-00434-TLN-DMC Document 61 Filed 07/26/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
                                                 [Proposed] Order (2:19-CV-0434-TLN-DMC-P)
